Citation Nr: 1200450	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the claimed residuals of a dental injury, for compensation purposes. 

2.  Entitlement to service connection for a claimed cervical spine disorder, to include as secondary to residuals of a dental injury.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the RO. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking, in part, service connection for residuals of a dental injury, for compensation purposes.  The Board notes that a distinction is made between service connection of dental disabilities for treatment purposes and for compensation purposes.

In pertinent part, VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).

The VA regulations also provide that compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. 

In a January 2000 rating decision, the RO denied the Veteran's claim of service connection for residuals of a dental injury, for the purpose of receiving dental treatment.  

While a December 2007 notification letter informed the Veteran that his claim for residuals of a dental injury was previously denied and that this decision was final, the November 2008 rating decision and the July 2009 Statement of the Case did not reference a prior denial and adjudicated the Veteran's claim for compensation (rather than dental treatment) on the merits, as opposed to the narrower question of whether new and material evidence had been received sufficient to reopen the previously denied claim of residuals of a dental injury.  

Accordingly, and based on this procedural history, the Board will address the Veteran's claim as an initial claim for service connection for compensation purposes 

The Veteran has stated that he received a dental injury during basic training. Specifically, that he was marching in formation when he was hit in the chin with a rifle by mistake.  See the August 2009 Substantive Appeal.  He has claimed that this injury also caused damage to his cervical spine. 

The Veteran's complete service treatment records are not of record and the RO has issued a formal finding that such records are unavailable.  The Board notes, however, that the Veteran is competent to report that he incurred an injury to his chin during service and there is currently no evidence to the contrary.  Moreover, the Veteran's June 1970 separation examination indicated that he had his # 1, 17, and 32 teeth removed during service.  

The Board observes that the record is unclear as to the current nature of the Veteran's dental conditions. 

The Veteran's post-service treatment records indicate that he has been diagnosed with chronic spinal stenosis with degenerative disc disease, myelopathy and spondylosis.  See an August 2007 letter from M.S.B., M.D.

Accordingly, and based on this evidentiary posture, the Board finds that this case contains medical questions which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

These questions concern: (1) the nature of the Veteran's claimed residuals of a dental injury; (2) whether any identified dental disability is related his military service, and; (3) whether any of the Veteran's identified cervical spine disabilities had their clinical onset in service, are otherwise related to active duty, or were caused or aggravated (permanently worsened beyond normal progression) by any identified dental disability.  

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed residuals of a dental injury.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner, to include X-ray studies, should be accomplished.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified dental disability had its clinical onset in service or otherwise is due to an injury or other event or incident of his of active duty, to include his complaints of an in-service chin injury.  

Complete rationale for all opinions expressed should be provided.

2.  Then, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any cervical spine disability he may have.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified cervical spine disability had its clinical onset in active service, is otherwise related to active service, or was caused or aggravated (permanently worsened beyond normal progression) by any identified residuals of a dental injury.  If the Veteran is found to have a cervical spine disability that is aggravated by any identified residuals of an in-service dental injury, the examiner should quantify the approximate degree of aggravation.

Complete rationale should be provided for all opinions expressed.  

3.  After completing all indicated development, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


